Citation Nr: 0724580	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  02-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral tinea 
pedis rated as noncompensable prior to August 30, 2002 and 10 
percent thereafter.  

2.  Entitlement to an initial increased rating for post 
inflammatory hyperpigmenation likely secondary to 
folliculitis rated as noncompensable prior to August 30, 2002 
and 10 percent thereafter.  

3.  Entitlement to an increased rating for degenerative joint 
disease at the L4-L5 and L5-S1 levels, currently rated as 10 
percent disabling.  

4.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot disorder.  

6.  Entitlement to service connection for a left foot 
disorder.  
7.  Entitlement to service connection for social anxiety 
disorder including dysthymia and social phobia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1968 to 
July 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that the veteran's service connection claim for 
metatarsal pain of the right foot was initially denied in a 
March 1999 rating decision.  A July 2000 rating decision 
denied the veteran's service connection claim for social 
anxiety disorder, in a September 2000 statement the veteran 
indicated disagreement with the denial and the August 2001 
rating decision continued to deny the claim.  

In June 2005 and October 2005 the veteran filed increased 
rating claims for his service-connected herpes and knees, 
service connection claims to include secondary service 
connection for headaches, depression and sleep disorder.  The 
Board hereby refers this matter to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007 the veteran changed his representative and 
signed Form 21-22 designating the Texas Veterans Commission 
(TVC) as his new representative.  He requested a 
videoconference Board hearing pending review of his file by 
the TVC.  

Accordingly, the case is REMANDED for the following action:

The RO should forward the veteran's 
claims folder to the TVC for review.  
The RO should also reschedule a 
videoconference Board hearing in 
connection with his appeal.  After the 
hearing is conducted the transcript 
should be associated with the claims 
folder, or in the event the veteran 
withdraws his hearing request or fails 
to report for a scheduled hearing, the 
case should be returned to the Board 
for further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



